Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
	Claims 1-5, 7-16 and 18-21 are pending.
	Claims 1 and 11-12 are newly amended.
	Claim 21 has been newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gibson (U.S. Pre-grant publication number US 2009/0271897) in view of Utsunomiya (Utsunomiya and Nakamura. Far Eastern Entomologist. 162:1-24. 2006) in further view of Donovan (Donovan. New Zealand Journal of Ecology. 3: 104-116. 1980) and Brookes (Brookes, B.S. Master’s Thesis. Carleton University Department of Biology. 1992). 
Lactuca plant seed, comprising using a Megachile bee as pollination means, providing a minor nectar plant to have preference in flower visiting in addition to a pollen parent Lactuca plant and a seed parent Lactuca plant wherein the Megachile bee performs crossing of a Lactuca plant in which the preference in flower visiting is equivalent to or less than that of the Lactuca plant and the minor nectar plant is present while pollination of the Lactuca plant is occurring via the Megachile bee wherein the minor nectar plant is not a Lactuca species plant and wherein the minor nectar plant is a Melampodium plant and wherein the seed parent of the Lactuca plant is a male sterile line. Claim 12 is drawn to a method of crossing a Lactuca plant using a Megachile bee as pollination means, providing a minor nectar plant to have preference in flower visiting in addition to a pollen parent Lactuca plant and a seed parent Lactuca plant. The Megachile bee performs crossing of a Lactuca plant in which the preference in flower visiting of the minor nectar plant is equivalent to or less than that of the Lactuca plant and the minor nectar plant is present while pollination of the Lactuca plant is occurring via the Megachile bee and wherein the minor nectar plant is a Melampodium plant. Claims 2 and 13, dependent on claims 1 and 12, respectively, are drawn to obtaining F1 Lactuca seed. Claims 3 and 14, dependent on claims 1 and 12, respectively, are drawn to the Lactuca plant being Lactuca sativa. Claims 4 and 15, dependent on claims 1 and 12, respectively, are drawn to the Megachile bee being Megachile rotundata.   Claims 5 and 16 are drawn to the minor nectar plant having a flowering habit in which a flower of the minor nectar plant is opened even when a flower of the Lactuca plant is closed.  Claims 18-20 are drawn to the minor nectar plant of claim 12 being Melampodium paludosum. Claim 21 is drawn to the pollen parent plant of claim 12 is male fertile.
Gibson specifies the claimed hybrid lettuce seed produced is an F1 lettuce plant [0047]. Gibson provides the lettuce plants include Lactuca sativa [0018]. Gibson teaches producing a hybrid lettuce seed wherein the cross is performed by a Megachile bee [0012]. Gibson specifies the Megachile bees used for pollination includes Megachile rotundata [0014]. Gibson provides that lettuce flowers are Lactuca plant and a seed parent Lactuca plant (claim 1), further teaching use of male sterile lettuce plants as the seed parent [0035]. Gibson teaches using Megachile bees to pollinate Lactuca plants by positioning plants, such as alfalfa, which attract the Megachile bees within proximity of the lettuce plants [0010]-[0011]. Regarding claim 21, it is understood that a plant being used as a pollen parent would be male-fertile. Examiner is taking official notice on this point.  
Gibson does not teach that the minor nectar plant used is a Melampodium plant. 
Utsunomiya provides from a study on a community pollination system a list of flowering plants (pages 7-9, Table 1) and flower-visiting insects (pages 16-17, Table 3) that were observed to visit the flowering plants collected within the locality of the study. The table of flowering plants includes a section of plants within the “compositae” family, also known as asteraceae, including Melampodium paludosum.  Utsunomiya lacks directly observing Megachile bee pollination or preference of Melampodium paludosum but at least suggests this result.
Donovan provides that Megachile rotundata prefers “composites” i.e. members of the compositae family, also known as asteraceae (page 111, bridging left and right-hand columns). Referring to the table of flowering plants provided by Utsunomiya, the compositae or asteraceae section consists of only 16 species including Melampodium paludosium.
Brookes (Brookes, B.S. Master’s Thesis. Carleton University Department of Biology. 1992) observed Megachile bees preferring purple alfalfa flowers to yellow alfalfa flowers by more than two-fold (page 71, Table 12). Referring to the table of flowering plants provided by Utsunomiya, of the compositae or asteraceae section, 11 species, including Melampodium paludosium, are capable of Ageratm houstonianum, Aster novi-belgii, Cosmos bipinnatus, Eupatorium chinense, Felicia amelloides. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Gibson to try Melampodium paludosium as the minor nectar plant when pollinating lettuce plants from the finite list provided by Utsunomiya. The list of flowering plants provided by Utsunomiya is further narrowed to include only the “Compositae” section of the list by the teachings of Donovan, which provides that “composites” were found to be preferred by Megachile rotundata (page 111, bridging left and right-hand columns). The list provided by Utsunomiya is further narrowed by the teachings of Brookes which provide Megachile bees to have a preference for purple flowers over yellow flowers. The bees having a reduced preference for the flower color has the benefit of preventing the bees from being more attracted to the minor nectar plant than to the Lactuca plants, which are the targeted plants to be pollinated. One of ordinary skill in the art would have been motivated to try the entries of Utsunomiya’s list which are classified as “Compositae” and having yellow flowers as minor nectar plants to facilitate pollination of Lactuca plants. One would expect that trying members from this finite list, including Melampodium paludosium, for use as minor nectar plants by planting in proximity to Lactuca plants would result in successfully attracting Megachile bees to facilitate cross-pollination of Lactuca plants given observation provided by Donovan that Megachile rotundata has a preference for compositae plants (page 111, bridging left and right-hand columns).  One would expect the members with yellow-flowers from the compositae section of Utsunomiya’s list to successfully serve as minor nectar plants to facilitate cross-pollination of Lactuca plants with the benefit of limiting the Megachile bees’ affinity for the minor nectar plants compared to the Lactuca plants. 
prima facie obvious in view of the teachings, suggestions, and motivations of the prior art.

Applicant’s arguments
	The Applicant argues on pages 2-3 of the Remarks filed 12/10/2021 that Gibson (U.S. Pre-grant publication number US 2009/0271897) does not teach all of the elements recited in amended claim 1. 
	This argument has been fully considered but it is not persuasive. Gibson was not presented to address all of the limitations of Claim 1. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues on pages 2-5 of the Remarks filed 12/10/2021 that the alfalfa plant taught by Gibson does not read on a minor nectar plant as instantly claimed. 
This argument has been fully considered but is not persuasive. Regarding the amended limitation of the minor nectar plant being present while the Lactuca plants are being pollinated, Gibson recites the practice of disking or removing of alfalfa plants to ensure equivalent or less attractiveness to pollinators. Absent a limitation or definition provided by the Applicant that excludes plant parts left in the soil following being disked down as provided by Gibson, the amended claim remains anticipated by Gibson. Further, Gibson clearly states “can be” removed, which means that it is optional, not that the alfalfa must be removed in order for pollination of the lettuce to occur [0054]. Furthermore, Gibson [0011] discloses planting the alfalfa and lettuce in proximity to one another to attract the bees – and there is no requirement that then the alfalfa be removed. Clearly the alfalfa is present. Even so, the disking is only optionally performed to make the lettuce even more desirable than the alfalfa for pollination [0054]. Nevertheless, in [0055], Gibson further details the method of planting alternate rows of lettuce hedged by alfalfa. The method then details identifying pollinated lettuce plants and collecting 
The Applicant argues on pages 5-6 of the Remarks filed 12/10/2021 that there is no suggestion or motivation to combine the Gibson process with a Melampodium paludosum as a minor nectar plant. 
This argument has been fully considered but it is not persuasive. Gibson teaches the Megachile bees may be attracted by positioning plants which attract the Megachile bees in proximity of the lettuce plants [0011]. This teaching provides motivation that it would be reasonable to try plants if they may be expected to attract Megachile bees. 

Conclusion
Claims 1-5, 7-16 and 18-21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663